DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0006580 to Quddus et al. (hereinafter Quddus) in view of Ma (WO 2008/094497) and Hsieh (US 2013/0168761).
With respect to claim 1, Quddus discloses a multi-trench Schottky diode (e.g., Schottky diode device 10CC) (Quddus, Figs. 1, 34, ¶0014-¶0015, ¶0019-¶0044, ¶0070-¶0015, ¶0084-¶0087, ¶0110-¶0111), comprising:
       a semiconductor base layer (12) (Quddus, Fig. 34, ¶0019-¶0021, ¶0110), having a back surface and a front surface opposite to the back surface;
       a back metal layer (46) (Quddus, Fig. 34, ¶0041-¶0042, ¶0110), formed on the back surface of the semiconductor base layer (12);

       a termination trench structure (100CC), disposed at a junction of the unit cell area (102) and the termination area (101);
       a first trench structure (211X) (Quddus, Figs. 24, 26, ¶0110), disposed in the termination area (101) by neighboring to the termination trench structure, having a first width (211AX);
       a second trench structure, (211Y) disposed in the termination area (101), separated from the first trench structure (211X), having a second width (211AY) less than the first width (211AX); and
       a third trench structure (211Z), disposed in the termination area (101), separated from the second trench structure (211Y), having a third width (211AZ) less than the second width (211AY);
       an interlayer dielectric (ILD) layer (219) (Quddus, Fig. 34, ¶0028-¶0030, ¶0110), stacked on the termination trench structure (100CC), the first trench structure (211X), the second trench structure (211Y) and the third trench structure (211Z) in the termination area (101), having a first ILD-layer trench (e.g., a dielectric layer 219 laterally overlaps the first trench structure 211X), a second ILD-layer trench (e.g., a dielectric layer 219 laterally overlaps the second trench structure 211Y) and a third ILD-layer trench (e.g., a dielectric layer 219 laterally overlaps the third trench structure 211Z) to be formed at the first trench structure (211X), the - 16-second trench structure  (211Y) and the third trench structure (211Z), respectively;
       a first metal layer (e.g., a field plate portion 44A) (Quddus, Fig. 34, ¶0041-¶0042, ¶0110), stacked on the termination trench structure and extended from the unit cell area (102) to cover the first trench structure (211X) and the second trench structure (211Y), further having a first metal-layer trench (e.g., a field plate portion 44A including titanium/titanium-nitride/aluminum-copper in the first trench 211X) and a second metal-
       wherein the interlayer dielectric layer (219) (Quddus, Fig. 34, ¶0041-¶0042, ¶0110) separates the epitaxial layer (14) and the first metal layer (44a).
Further, Quddus does not specifically disclose that (1) a first metal layer extended from the unit cell area to cover only the first trench structure and the second trench structure, wherein the interlayer dielectric layer completely separates the epitaxial layer and the first metal layer; (2) a passivation layer, stacked on the first metal layer in the unit cell area and extended from the unit cell area to be stacked on the first metal layer and the third ILD-layer trench in the termination area, further having a first passivation-layer trench, a second passivation-layer trench and a third passivation-layer trench to be formed at the first metal layer, the second metal-layer trench and the third ILD-layer trench, respectively; and a second metal layer, coating the first metal layer and the passivation layer in the unit cell area and extending from the unit cell area to be partly stacked on the first passivation-layer trench in the termination area.
Regarding (1), Ma teaches a semiconductor device (Ma, Figs. 1, 3, ¶0003, ¶0011-¶0020) comprising a termination region (12) adjacent to the active region (10), wherein the termination region (12) includes a plurality of spaced termination trenches (36) to spread out the electric field at the edge of the active region (10), and a first metal layer (e.g., an extension of the source layer 30) (Ma, Figs. 1, 3, ¶0013) extended from the active region (10) to cover only (e.g., two termination trenches closest to the active region 10) the first trench structure and the second trench structure, thereby forming a field plate structure (42), and wherein the interlayer dielectric layer (40) in the termination region (12) completely separates the epitaxial layer (31) (Ma, Figs. 1, 3, ¶0015, ¶0018, ¶0019) and the first metal layer (30).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the multi-trench Schottky diode of Quddus by forming field plate portions in some of termination trenches including two termination trenches closest to the active region as taught by Ma to have a first metal layer extended from the unit cell area to cover only the first trench structure and the second trench structure, wherein the interlayer dielectric layer completely separates the epitaxial layer 
Regarding (2), Hsieh teaches forming an integrated circuit including a Schottky rectifier (Hsieh, Fig. 2A-2B, 3-4, 6B, ¶0001, ¶0009-¶0011, ¶0036-¶0041, ¶0044) comprising a trench termination area (230), wherein a first metal layer with a U-shape structure (e.g., a trenched field plate 233 in Fig. 2B) (Hsieh, Fig. 2A-2B, 3-4, 6B, ¶0037, ¶0040, ¶0044) is formed in the termination trench (231), a passivation layer  (e.g., 208) is formed on the trenched filed plate (233) and extending from the active area into the termination area (230) and having a passivation layer trench on the trenched field plate (233) in the termination area (230), and a second metal layer (e.g., top electrode) coating the passivation-layer trench (208) in the termination area (230) and extending from the active area into the termination area (230).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the multi-trench Schottky diode of Quddus by forming field plate portions of Quddus in the first trench, the second trench, and the third trench as trenched field plates in the termination area as taught by Hsieh, wherein, a passivation layer covers the trenched field plates and having a passivation-layer trench structure, and further forming a second metla layer on the termination area as taught by Hsieh to have a passivation layer, stacked on the first metal layer in the unit cell area and extended from the unit cell area to be stacked on the first metal layer and the third ILD-layer trench in the termination area, further having a first passivation-layer trench, a second passivation-layer trench and a third passivation-layer trench to be formed at the first metal layer, the second metal-layer trench and the third ILD-layer trench, respectively; and a second metal layer, coating the first metal layer and the passivation layer in the unit cell area and extending from the unit cell area to be partly stacked on the first passivation-layer trench in the termination area in order to provide improved termination structure capable of sustaining a high breakdown voltage (Hsieh, ¶0001, ¶0009-¶0011, ¶0037, ¶0041).
Regarding claim 2, Quddus in view of Ma and Hsieh discloses the multi-trench Schottky diode of claim 1. Further, Quddus does not specifically disclose that a ratio of the first width, the second width and the third width is 7:5:3. However, Quddus teaches that the termination structure (Quddus, Fig. 34, ¶0015, ¶0023, ¶0110) is configured to improve the electrical performance of the semiconductor device by 
Thus, a person of ordinary skill in the art would recognize that the adjacent termination trenches having corresponding widths of the first width, the second width and the third width of 0.7 microns, 0.5 microns, and 0. 3 microns, respectively; or 1.4 microns, 1.0 microns, and 0. 6 microns, respectively, would have a ratio 7:5:3, and these widths would be within the range of Quddus from 0. 1 microns to 2.0 microns.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the multi-trench Schottky diode of Quddus/Ma/Hsieh by optimizing the widths of adjacent termination trenches as taught by Quddus to have a ratio of the first width, the second width and the third width is 7:5:3 in order to improve the electrical performance of the semiconductor device by controlling/reducing the effect of electrical field build/up of the semiconductor device to provide more robust semiconductor device (Quddus, ¶0005, ¶0015, ¶0110, ¶0111).
Regarding claim 4, Quddus in view of Ma and Hsieh discloses the multi-trench Schottky diode of claim 1. Further, Quddus discloses the multi-trench Schottky diode, wherein the epitaxial -17-layer (14) further includes a plurality of cell trench structures (23) (Quddus, Fig. 34, ¶0022-¶0025, ¶0031-¶0034, ¶0110-¶0111), and each of the plurality of cell trench structures (23) includes: a gate oxide layer (222), formed in the unit cell area (102); and a polysilicon layer (237), formed in the gate oxide layer (222).
Regarding claim 5, Quddus in view of Ma and Hsieh discloses the multi-trench Schottky diode of claim 1. Further, Quddus discloses the multi-trench Schottky diode, wherein the termination trench structure (100CC) (Quddus, Fig. 34, ¶0022-¶0025, ¶0031-¶0034, ¶0110-¶0111) further includes: a gate oxide layer (212/222), formed in the unit cell area (102) and the termination area (101); and a polysilicon layer (217), formed in the gate oxide layer (212).
Regarding claim 6, Quddus in view of Ma and Hsieh disclose the multi-trench Schottky diode of claim 5. Further, Quddus discloses the multi-trench Schottky diode, wherein the first metal layer (e.g., 44) (Quddus, Fig. 34, ¶0041-¶0042, ¶0110) includes a nickel-platinum alloy layer (e.g., 26, a material capable 
Regarding claim 7, Quddus in view of Ma and Hsieh disclose the multi-trench Schottky diode of claim 6. Further, Quddus discloses the multi-trench Schottky diode, wherein the first metal layer (44) (Quddus, Fig. 34, ¶0041-¶0042, ¶0110) includes a titanium layer, a titanium-nitride layer and an aluminum layer (e.g., aluminum-copper layer); the titanium layer is stacked on the nickel-platinum alloy layer (26, the conductive layer 44 connected to Schottky contact  region 26 comprised of nickel-platinum material) and the ILD layer (219), and extends from the unit cell area (102) to another place between the second trench structure (211Y) and the third trench structure (211Z) in the termination area (101); and the titanium-nitride alloy layer is stacked on the titanium layer, the aluminum layer (e.g., aluminum-copper) is further stacked on the titanium-nitride layer, but does not specifically disclose a titanium-tungsten alloy layer; and the titanium-tungsten alloy layer is stacked on the titanium layer; the aluminum layer is further stacked on the titanium-tungsten alloy layer.
However, Quddus teaches a termination structure configured to improve the electrical performance of the semiconductor device by controlling/reducing the effect of electrical field build/up of the semiconductor device to provide more robust semiconductor device, and that titanium and titanium-tungsten material (Quddus, Fig. 34, ¶0039) are capable of providing Schottky barrier structure.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the multi-trench Schottky diode of Quddus/Ma/Hsieh by forming the current carrying electrode comprised of a stacked multi-layer structure including the titanium-tungsten alloy layer capable of providing Schottky barrier structure as taught by Quddus, wherein the titanium-tungsten alloy layer is formed on the titanium layer to have a titanium-tungsten alloy layer; .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0006580 to Quddus in view of Ma (WO 2008/094497) and Hsieh (US 2013/0168761) as applied to claim 1, and further in view of Aichinger et al. (US 2018/0350968, hereinafter Aichinger).
Regarding claim 3, Quddus in view of Ma and Hsieh discloses the multi-trench Schottky diode of claim 1. Further, Quddus discloses that the IDL layer (219) (Quddus, Fig. 34, ¶0030, ¶0110) includes a TEOS film, the TEOS film (219) is stacked on the epitaxial layer (14) in the termination area (101), but does not specifically disclose a BPSG film, the BPSG film is stacked on the TEOS film in the termination area.
However, Quddus teaches that the dielectric layer (219) (Quddus, Fig. 34, ¶0030) comprised of a combination a plurality of deposited dielectric layers. Further, Aichinger teaches forming a semiconductor device (Aichinger, Fig. 34, ¶0002-¶0003, ¶0075, ¶0116-¶0122) with improved performance characteristics, wherein an interlayer dielectric layer (210) includes boron phosphorus silicate glass (BPSG) and further includes a deposited oxide layer, e.g., a silicon oxide layer based on tetraethylorthosilicate (TEOS) as precursor material, and forming a silicide contact (e.g., 301) with the semiconductor portion not covered with the interlayer dielectric layer (210).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the multi-trench Schottky diode of Quddus/Ma/Hsieh by forming an interlayer dielectric layer including TEOS as precursor material and BPSG material as taught by Aichinger to have a BPSG film, the BPSG film is stacked on the TEOS film in the termination area in order to provide improved semiconductor device having contact structures to improve performance characteristics (Aichinger, ¶0002-¶0003, ¶0075, ¶0116-¶0122).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0006580 to Quddus in view of Ma (WO 2008/094497) and Hsieh (US 2013/0168761) as applied to claim 1, and further in view of Carroll et al. (US Patent No. 8,125,083, hereinafter Carroll).
Regarding claim 8, Quddus in view of Ma and Hsieh disclose the multi-trench Schottky diode of claim 1. Further, Quddus does not specifically disclose that the second metal layer includes a titanium layer, a nickel layer and a silver layer; the titanium layer is stacked on the first metal layer and the passivation layer, and extends from the unit cell area to be partly stacked on the first passivation-layer 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the multi-trench Schottky diode of Quddus/Ma/Hsieh by a second metal layer as solderable electrode of Carroll, wherein the solderable electrode includes a barrier layer comprised of a titanium layer as taught by Carroll to have the second metal layer includes a titanium layer, a nickel layer and a silver layer; the titanium layer is stacked on the first metal layer and the passivation layer, and extends from the unit cell area to be partly stacked on the first-passivation layer trench in the termination area; the nickel layer is stacked on the titanium layer; and the silver layer is stacked on the nickel layer in order to provide improved semiconductor device including electrodes that are intended to be soldered to external conductors by protecting electrodes from the acidic fluxes of the lead-free solders to enhance reliability (Carroll, Col. 1, lines 16-19; Col. 3, lines 6-29; Col. 4, lines 11-41; Col. 8, lines 37-67; Col. 10, lines 20-32).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891